Title: To John Adams from C. W. F. Dumas, 28 November 1783
From: Dumas, C. W. F.
To: Adams, John


          Monsieur
            Lahaie 28e. Nov. 1783.
          Il y a longtemps que je me serois fait un devoir de vous écrire, si j’avois eu votre adresse, qu’on vient de m’apprendre de la part de Mr. Ridley. Je ne puis cependant entrer dans les mêmes détails, ni parler aussi clair, que lorsque vous êtes à Paris. Car si nous som̃es présentement bien avec la Tamise, ceux d’ici ne le sont pas encore tout-à-fait; & ils trouveroient mauvais, avec raison, que les paquebots fussent dépositaires de leurs secrets.
          Les tergiversations, pour ne pas terminer avec cette rep., ne font nullement ici l’effet que se promettent ceux delà & deça qui les mettent en oeuvre. On les méprise au pied de la Lettre; & certain parti continue de gagner, en faisant tourner à son profit tous les projets de l’autre.
          On ne s’inquiete pas plus de ce qui vient de se passer sur les frontieres, que de la lenteur à terminer qu’on montre dans vos quartiers; & l’on ne doute pas que tout cela est manigancé par certaines gens ici & à B–d–c.
          On sait aussi de la meilleure main, qu’il n’est pas vrai que la Cour de Londres témoigne ne pas vouloir de Mr. De Linde; & que tout ce qui s’est dit & écrit sur ce sujet, est forgé par une cabale de Diplomatiques à L—— & à Lah——, pour faire plaisir à quelqu’un.
          Permettez, Monsieur, que Mr. votre fils trouve ici Mes amitiés.
          Nous avons tous pris une part sensible à votre indisposition à Paris, & à votre bon rétablissement, & espérons que vous jouissez présentement d’une santé inaltérable.
          S’il y a des nouvelles Américaines & Britañiques, ou quelque avis pour nos amis, que vous puissiez, Monsieur, me marquer sans inconvénient, je les recevrai avec plaisir & reconnoissance, & en ferai bon usage.
          Je suis avec grand respect, / De Votre Excellence / Le très-humble & très-obéissant serviteur
          C.w.f. Dumas
         
          Translation
          Sir
            The Hague, 28 November 1783
          I would have made it my duty to write to you a long time ago, if I had had your address, of which I have just been apprised by Mr. Ridley.1 I cannot go into the same detail, however, nor speak as clearly as when you are at Paris. For, although we are at present in good standing with the Thames, those here are not yet completely so, and they would look askance, and with reason, on packet boats being the depositories of their secrets.
          The tergiversations, while we are still on the subject of this republic, do not at all have the effect promised by those on either side who are putting them into action. They are literally held in contempt, and a certain party continues to win out by turning to its own advantage all the projects of the other.2
          One is no longer troubled by what just happened at the borders, except for the slowness in finishing up shown by your side, and one does not doubt that all this is a scheme on the part of certain people here and at B–d–c.3
          I have it from a reliable source that it is not true that the Court of London shows evidence of not wanting anything to do with Mr. De Linde and that all that has been said and written on this subject has been wrought by a cabal of diplomats at London and The Hague for the pleasure of a certain someone.4
          Permit me, sir, to send my friendly greetings here to your esteemed son.
          We have all been greatly moved by your indisposition at Paris and by your strong recovery, and we hope that at present you enjoy unalterable good health.
          If there is news, American or British, or an announcement for our friends that you might write me, sir, without inconvenience, I would receive it with pleasure and gratitude and would make good use of it.
          I am, with great respect, your excellency’s very humble and very obedient servant
          C.w.f. Dumas
        